Citation Nr: 1413987	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  12-00 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for left shoulder tendinitis.

2.  Entitlement to an earlier effective date for the grant of service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to April 1973.

In July 2013, the Veteran appeared at a hearing before the undersigned in Newark, New Jersey.  A transcript is of record.

As a procedural matter, the Veteran filed a claim that was originally interpreted as a claim for compensation under the provisions of 38 U.S.C. § 1151.  After it was denied, he clarified that he intended to file a claim for an earlier effective date for the grant of service connection of his left shoulder disability.  That issue was readjudicated in an October 2011 statement of the case (SOC).  He confirmed during his Board hearing that the issue on appeal was a request for an earlier effective date for the grant of service connection. 

The issue of entitlement to a higher rating for a left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran separated from service in April 1973; within one year of discharge, he filed a claim of entitlement to service connection for a left shoulder disorder.

2.  In an October 1973 rating decision, service connection was granted effective to April 1973, the day following the Veteran's discharge from active duty.

3.  The Veteran did not appeal the October 1973 rating decision and it became final.


CONCLUSION OF LAW

The October 1973 rating decision that assigned April 1973, the day after separation from service, as the effective date for the grant of entitlement to service connection for a left shoulder disability is final; there is no legal entitlement to an effective date prior to service separation.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.400(b)(2), 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that an earlier effective date is warranted for the grant of service connection for his left shoulder disability.  He was originally granted service connection for left shoulder tendinitis effective April 1973, the day after his separation from active duty.  There can be no earlier effective date for the grant of service connection for that disability.  See 38 C.F.R. § 3.400(b)(2) (the effective date of service connection will be the day following separation from active service if claim is received within 1 year after separation).

As explained to the Veteran at the hearing before the Board, any challenge to an effective date for a higher rating is barred by a March 2005 Board decision that denied a rating in excess of 10 percent prior to August 2001 and a 20 percent thereafter unless he files a claim for clear and unmistakable error with the Board as to that decision.  At this procedural juncture, there can be no freestanding earlier effective date claim.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).

Therefore, to the extent that the Veteran asserts an earlier effective date for the grant of service connection for a left shoulder disability, the appeal is denied.


ORDER

Entitlement to an earlier effective date for the grant of service connection for a left shoulder disability is denied.


REMAND

At the hearing before the Board, the Veteran asserts that he is entitled to a higher rating for his left shoulder disability and that his disability has worsened since the last examination.  In addition, updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain clinical records from the East Orange VA Medical Center for the period from December 2010 to the present.  

Any relevant treatment records contained in the electronic file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

2.  Schedule the Veteran for an examination to assess the current level of disability of the left shoulder.  

The claims file must be available to the examiner for review in conjunction with the examination.  All relevant testing deemed appropriate must be undertaken.

3.  Thereafter, readjudicate the claim.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


